Citation Nr: 0703308	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  98-17 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from January 1968 until 
January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Juan, 
Puerto Rico.

The issue on appeal was previously denied by the Board in a 
November 2001  decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2002 Order, the Court vacated the 
November 2001 Board decision and remanded the matter back to 
the Board for readjudication.  In November 2003, the Board 
remanded the issue to accomplish additional development.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, the veteran has identified 
several in-service stressful events.  For example, at his 
April 2005 VA examination, he stated that he witnessed a 
fellow soldier die accidentally due to the explosion of a 
mine that he was manipulating.  Another fellow soldier, who 
was a friend of the veteran, died in an explosion of an enemy 
rocket.  He also reported that he and a group of soldiers 
were suddenly attacked by mortars and enemy rockets that 
landed close to where they were located.  

A review of the claims folder does not indicate that any 
attempt has been made to verify the veteran's claimed in-
service stressors.  Such efforts are necessary here, because 
the evidence of record includes a diagnosis of PTSD.  
Specifically, it is noted that a November 2003 private 
treatment report written by Dr. Rafael M. Baex contains a 
diagnosis of PTSD which appears consistent with the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV).  While the claims file also contains 
multiple VA examinations which do not find a diagnosis of 
PTSD, the Board finds that the existence of the favorable 
diagnosis in 2003 requires attempts to verify the veteran's 
claimed in-service stressors.  This is especially so here, 
where a reading of the April 2005 VA examination report 
suggests that the examiner's conclusions may have differed 
had a stressor been verified.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  Request the veteran to provide a 
comprehensive, detailed statement of any 
information he is able to recall 
regarding the occurrence of stressors, 
including dates, locations, and 
identification of the unit he was 
associated with, names of individuals 
involved, and any other information that 
may assist in verifying that the events 
described occurred. The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressors and that, absent 
specificity, an adequate search for 
verifying information cannot be 
conducted.

2. A summary of the veteran's stressor 
statements, including as reported on VA 
examination in February 2000, and in 
August 2003, should be prepared for 
submission to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.  Along with such summary, a 
copy of the veteran's DD 214, and all 
relevant service information should be 
sent, and the JSRRC should be requested 
to attempt to verify the veteran's claims 
of stressful events.

3. Regardless of whether the veteran 
submits any additional evidence as to in- 
service stressors, prepare a report 
detailing the nature of any stressor that 
it has determined is established by the 
record.  If no stressor has been 
verified, state this in the report.  This 
report is then to be added to the claims 
folder.

4.  If and only if a stressor event is 
verified, then a VA psychiatric 
examination should be scheduled.  The VA 
examiner should state whether, based on 
the corroboration of an in-service 
stressful event, the veteran now has a 
diagnosis of PTSD that conforms to the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) 
based on a military stressor.  If so, the 
examiner should identify the verified 
stressor which serves as the basis for 
the PTSD diagnosis.  Any opinion offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

5.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



